Title: To Thomas Jefferson from Robert Smith, 19 July 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Balt. July 19. 1804.
               
               The publication in Major Jackson’s paper to which the enclosed alludes I have not seen. I know not its Object nor the quarter whence the information proceeded. But the Statement of Com. Truxtun in its material parts is correct to my knowledge and to the knowledge of many of the inhabitants of Balt. My commentary upon his text is that he is anxious to be appointed at the Head of the Navy Yard at Washn. I have had intimations from some of his friends that such an appointment is the height of his ambition.
               The Affair of Gen Hamilton and Col Burr has excited much sensibility. It is greatly to be lamented that a gentleman, holding so high a station as the Second Office in the Government of his Country, should feel the necessity of descending to such an expedient!! Alas! poor Human Nature—.
               Respectfully, Y.H.S.
               
                  
                     Rt Smith
                  
               
            